

Exhibit 10.9
Promissory Note ($90,300 Cash Bonus plus interest) issued September 21, 2009 by
the Company to Rick Weidinger

 


 
PROMISSORY NOTE ($90,300 Cash Bonus plus interest)
 




 
This Promissory Note (“Note”) is made pursuant to the Employment and Retention
Agreement which was dated as of January 1, 2009 and entered into on June 16,
2009 (“Employment and Retention Agreement”) between Frederick W. Weidinger
("Lender") and Braintech, Inc., a Nevada corporation (“Borrower”).  This Note
simply restates what was previously agreed to on June 16, 2009 when the
Employment and Retention Agreement was signed.  In exchange for the deferral of
Lender’s Cash Bonus of $90,300 for 2007 and 2008 under the Employment and
Retention Agreement, otherwise payable in 2009, Borrower promises to pay to
Lender the sum of $90,300 Dollars, together with interest at the rate of five
percent (5%) per annum.
 
 
Payable: This Note is due and payable in full, together with accrued interest,
on March 15, 2010, or such earlier date as Borrower’s cash position
permits.  The parties intend that the deferral of compensation pursuant to this
Note shall be exempt from Section 409A of the Internal Revenue Code.  Payments
under the Note shall be subject to applicable withholding.
 
 
Interest Rate: This Note shall bear interest at the rate of five percent (5%)
per annum from June 16, 2009, until paid in full.
 
 
Place of Payment: All payments due under this note shall be made at Borrower’s
principal office, or at such other place as Lender may designate in writing.
 
 
Option to Convert to Stock:  At any time prior to payment, Lender may notify
Borrower to pay this Note with common stock of Borrower having a fair market
value equal to the amount due, with fair market value based upon the average
closing price of such stock during the calendar month in which Lender so
notifies Borrower, provided that Borrower’s obligation to issue stock shall be
subject to compliance with all applicable laws, rules and regulations, including
federal and state securities laws.
 
 
Default: In the event of default, Borrower agrees to pay all costs and expenses
incurred by Lender, including all reasonable attorney fees (including both
hourly and contingent attorney fees as permitted by law) for the collection of
this Note upon default.
 
 
Amendment; Waiver: No amendment of this Note shall be allowed unless by written
agreement signed by both parties. No waiver of any breach or default hereunder
shall be deemed a waiver of any subsequent breach or default.
 
 
Severability of Provisions: In the event that any provision of this Note is
deemed unenforceable, all other provisions shall remain in full force and
effect.
 
 
Choice of Law: This Note shall be interpreted under the laws of the Commonwealth
of Virginia, without regard to conflict of laws.
 
 
Unfunded Obligation:  This Note constitutes an unfunded obligation of Borrower
for income tax purposes.   Lender’s rights under the Note shall be no greater
than those of a general unsecured creditor of Borrower.  The Note is not
transferable or assignable pursuant to operation of law or otherwise.
 
 
BRAINTECH, INC.
 
 
By:  _____________________________                                                    
 
 
Name: ___________________________                                                     
 
 
Title: ____________________________                                                     
 
 
Date: ____________________________                                                     
 



 
 

--------------------------------------------------------------------------------

 
